THAYER, Circuit Judge.
I concur in the reversal of this case on the first ground stated in the opinion of the majority, but I am not able to assent to the second proposition, — that, to entitle the insured to claim a double indemnity for the injuries which he sustained, it was necessary for him to show that they were inflicted while he was actually inside of the car. That view, in my judgment, attaches undue importance to a single word, and is highly technical. If also does violence to the probable intentions of the parties. The clause of the policy over which the controversy arises is as follows:
“If such injuries are sustained while riding as a passenger in any passenger conveyance using steam, cable, or electricity as a motive power, tlie amount to be paid shall be double the sum above specified.”
The fundamental idea intended to be conveyed by this clause of the policy is that a double indemnity will be paid in case of an injury which is within the terms of the policy, provided it is sustained by one while traveling in, by, or on a certain class of public conveyances. In ordinary conversation persons are often heard to say that they came "by train,” or “on a train,” or “in a train,” without intending to indicate by either form of expression the particular place in that conveyance which they occupied. It is hard to believe, therefore, that any special significance was intended to be given by the use of-the word “in” in the clause above quoted. If the insurance company had intended to say that it would pay a double indemnity for injuries sustained while traveling by the public conveyances specified only in the event that they were inflicted while the insured was in a given place *291on one of such conveyances, to wit, on the inside, the language employed would doubtless have been, “while riding as a passenger [inside of] any passenger conveyance,” etc. It is common knowledge that in cities and towns where electricity is used as a motor street-railway companies, at certain seasons of the year, use many open cars as well as closed cars, and that at some hours of the day, and during all seasons, many persons ride on the platforms of street-railway cars, and are permitted to do so; that being the only place where they can find standing room. The construction of the policy in suit which has been adopted by the majority of the court leads to the conclusion . that a person insured by such a policy who happens to be injured while! lawfully riding on the platform of one of such conveyances, or in a seat which has been provided on the top thereof, can only claim a single indemnity, while a person, injured perhaps at the same time while riding on the inside, either standing up or sitting down, can claim a double indemnity. I am not able to assent to an interpretation of the policy which leads to such a strange, not to say unreasonable, result. The fact is, I think, that the policy promises a double indemnity to any one who sustains an injury while he is lawfully a passenger on any of the conveyances specified in the policy, provided he is standing or sitting in any place where he is permitted for the time being by the proprietor of such a conveyance to either stand or . sit. If a person is stealing a ride on the top of a car, or on the trucks underneath a car, that fact alone, in the event that he is injured, would prevent him from claiming any indemnify, under other provisions of the policy. Such supposable cases, therefore, merit no consideration. The defendant company intended to offer travelers special inducements to become insured against the risk of injury incurred while traveling, by promising them a double indemnity for that class of injuries, and a technical construction ought not to be placed on the policy to shield it from liability for a loss that is fairly within the terms of its contract. It must be borne in mind that the rule is to construe an insurance policy most strongly against the company, because such contracts are invariably drawn by the insurer, and reasonable doubts arising from the language which it has employed should be resolved against it. It cannot be said that the use of the word “in” in the policy in suit so clearly evidences an intention to pay a double indemnity only in those cases where the insured is injured while traveling on the inside of a railway or street car as to put the case at bar beyond the reach of that rule of construction. In my judgment, the rule in question should, in itself, have led to a different interpretation of the clause relating to double indemnity than the one which has been adopted by the majority of the court.